Citation Nr: 1634564	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  07-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the hands and feet. 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Most recently, in July 2014, the Board remanded the Veteran's claim.  A more detailed procedural posture is provided in the July 2014 Board remand.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1960 to December 1961.  He claims entitlement to service connection for residuals of cold injuries to the hands and feet.

Most recently, in July 2014, the Board remanded the Veteran's claim so that he could be afforded a new videoconference Board hearing.  By way of background, Veterans Law Judge who conducted the prior August 2009 Board hearing is no longer at the Board, and the Veteran requested a new videoconference Board hearing in July 2014.

To date, however, the Veteran has not been scheduled for a new videoconference Board hearing.  Therefore, regrettably, this matter must be remanded so that the Veteran may be afforded a new videoconference Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

The RO should schedule the Veteran for a new videoconference Board hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C F R § 20 704(b) (2015).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

Please note this would be a second videoconference Board hearing.  The Board acknowledges a prior Board hearing was held in August 2009.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

